DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-25 and 50-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/28/2022.
Applicant's election with traverse of claims 1-18 and 26-49 in the reply filed on 06/28/2022 is acknowledged.  The traversal is on the ground(s) that “[t]he search and examination of all currently pending claims would not pose an undue burden on the Examiner”.  This is not found persuasive because application contains claims directed to a product (Group I invention including claims 1-18 and 26-49) and a process of making (Group II invention including claims 19-25 and 50-54).
The inventions of Group II and Group I are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product of Group | invention as claimed can be made by another and materially different process from that of Group II invention, namely one in which growing a polycrystalline monolayer film of an atomically thin material on a substrate is not required, and a polycrystalline monolayer film of an atomically thin material can be formed by a different method (e.g., a transferred method of synthesized monolayer film, such as WS2, formed by sulfurization on one substrate and then transferred to a different substrate).
The invention of Group I is classified in class H01L 29/685, 24, 66969, 7394, 1033, 0665, 4908; H01L 27/1225, 1251, 127; and
The invention of Group II is classified in class H01L 21/02444, 02521, 0256, 02557, 02562, 02568, 28556; H01L 21/2003, 0262, 02595, 02653, 8221, 823487, 8232, 8236, 82345, 823842. 
The inventions of Group I and Group II have separate classifications and require a different field of search, and the different field of search is evidence of serious burden when a search for one of the inventions would not likely result in finding art pertinent to the other invention(s). For example, searching different main groups/sub-groups or electronic resources, or employing different search queries, even though the inventions are classified together. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search, restrictions for examination purposes is indicated as proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 4-6, 8-10, 31-36, 43, 46, and 47 are objected to because of the following informalities:
Claim 4 (claim 5) recites “the top and bottom gate electrodes” which should be replaced with “the top gate electrode and the bottom gate electrode”.
Claim 8 recites “the top and bottom dielectric layers” which should be replaced with “the top dielectric layer and the bottom dielectric layer”.
Claim 31 (claim 32) recites “the top and bottom gate electrodes” which should be replaced with “the top gate electrodes and the bottom gate electrodes”.
Claim 34 recites “the top and bottom dielectric layers” which should be replaced with “the top dielectric layer and the bottom dielectric layer”.
Claim 43 recites limitations “the neighboring memtransistors” that lack explicit antecedent basis in the claim, and should be replaced with “neighboring memtransistors”.
Claim 46 recites limitations “gate tenability”. It appears to be a typographical error and should recite “gate tunability”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 16, 31-33, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites limitations “the large memristive loop” that lack antecedent basis, because “a large memristive loop” have not been defined by claims 1 and 15.
The term “a large” in claim 15 is a relative term which renders the claim indefinite. The term “a large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites limitations “the gate bias”, “the output current”, and “the intrinsic state” that lack antecedent basis, because “a gate bias”, “an output current”, and “an intrinsic state” have not been defined by claims 1, 13, and 16.
Claim 31 (claim 32) recites limitations “the top and bottom gate electrodes” that lack antecedent basis because “bottom gate electrodes” were not defined by claims 31 and 26. Note that “N bottom gate electrodes” were defined in claim 30.
Claim 41 recites limitations “the large memristive loop” that lack antecedent basis, because “a large memristive loop” have not been defined by claims 26 and 41.
The term “a large” in claim 41 is a relative term which renders the claim indefinite. The term “a large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 42 recites limitations “the gate bias”, “the output current”, and “the intrinsic state” that lack antecedent basis, because “a gate bias”, “an output current”, and “an intrinsic state” have not been defined by claims 26 and 42.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0155839 to Strachan et al. (hereinafter Strachan) in view of Sangwan et al. (“Multi-terminal memtransistors from polycrystalline monolayer molybdenum disulfide”, Nature, Res. Lett. (2018), 22 Feb., Vol. 554, pp. 500-518, cited in IDS of 07/06/2021, hereinafter Sangwan).
With respect to Claim 1, Strachan discloses a memtransistor (e.g., ultra-short channel field effect transistor that functions as atomically-thin memristors) (Strachan, Fig. 8c, ¶0004-¶0011, ¶0019-¶0032, ¶0050-¶0051), comprising:
       a top gate electrode (Strachan, Fig. 8c, ¶0019, ¶0022-¶0023) and a bottom gate electrode;
       a monolayer film (Strachan, Fig. 8c, ¶0008, ¶0022-¶0023) formed of an atomically thin material (e.g., MoS2) disposed between the top gate electrode and the bottom gate electrode; and
       source and drain electrodes (Strachan, Fig. 8c, ¶0005, ¶0022-¶0023) spatial-apart formed on the monolayer film to define a channel in the monolayer film therebetween,
       wherein the top gate electrode and the bottom gate electrode are capacitively coupled (e.g., a dielectric layer is between the bottom/top gate layer and the atomically thin layer) (Strachan, Fig. 8c, ¶0006, ¶0022) with the channel.
	Further, Strachan does not specifically disclose a polycrystalline monolayer film.
However, Sangwan teaches forming multi-terminal memtransistors (Sangwan, Fig. 1f, p.500, Col. 1; p.503, Col.1, paragraph 2, Col. 2, paragraph 3; p. 504, Col. 1, paragraph 1) comprising polycrystalline monolayer molybdenum disulfide that allows the straightforward scaling to large-area integrated circuits and post-growth defect engineering; the grain boundaries in polycrystalline MoS2 memtransistors enable large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration; memtransistors combine resistive switching terminal with transistor gating to realize nonlinear charge transport with wide tunability of individual states and switching ratios.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memtransistor of Strachan by forming a multi-terminal memtransistor from polycrystalline monolayer molybdenum disulfide as taught by Sangwan to have a polycrystalline monolayer film in order to provide improved memtransistor that allows the straightforward scaling to large-area integrated circuits and post-growth defect engineering, enables large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration, and to realize nonlinear charge transport with wide tunability of individual states and switching ratios (Sangwan, p. 500, Col.1, p. 503, Col.1, paragraph 2, Col. 2, paragraph 3; p. 504, Col. 1, paragraph 1).
Regarding Claim 2, Strachan in view of Sangwan discloses the memtransistor of claim 1. Further, Strachan discloses the memtransistor, wherein the atomically thin material (Strachan, Fig. 8c, ¶0008, ¶0022-¶0023) comprises two- dimensional (2D) semiconductor material (e.g., MoS2).
Regarding Claim 3, Strachan in view of Sangwan discloses the memtransistor of claim 2. Further, Strachan discloses the memtransistor, wherein the 2D semiconductor material Strachan, Fig. 8c, ¶0008, ¶0022-¶0023) comprises MoS2.
Regarding Claim 4, Strachan in view of Sangwan discloses the memtransistor of claim 1. Further, Strachan discloses the memtransistor, wherein the top and bottom gate electrodes (e.g., the bottom gate layer including silicon, the additional gate later including metal) (Strachan, Fig. 8c, ¶0009, ¶0050, p. 7, Claim 8) and the source and drain electrodes comprises different conductive materials (e.g., metallic layer such as Au) (Strachan, Fig. 8c, ¶0005, ¶0010, p. 7, Claim 10).
Regarding Claim 5, Strachan in view of Sangwan discloses the memtransistor of claim 4. Further, Strachan discloses the memtransistor, wherein each of the top and bottom gate electrodes and the source and drain electrodes is formed of gold (Au) (e.g., the metallic layer for the source/drain electrodes includes Au) (Strachan, Fig. 8c, ¶0005, ¶0010, p. 7, Claim 10), and other conductive materials (e.g., the gate layer including silicon or graphene) (Strachan, Fig. 8c, ¶0009, p. 7, Claim 8).
Regarding Claim 6, Strachan in view of Sangwan discloses the memtransistor of claim 4. Further, Strachan discloses the memtransistor, wherein the bottom gate electrode (Strachan, Fig. 8c, ¶0009, ¶0050, p. 7, Claim 8) is formed of doped silicon (Si).
Regarding Claim 7, Strachan in view of Sangwan discloses the memtransistor of claim 1. Further, Strachan discloses the memtransistor, further comprising a top dielectric layer (Strachan, Fig. 8c, ¶0006, ¶0022-¶0023) formed between the top gate electrode and the channel, and a bottom dielectric layer formed between the channel and the bottom gate electrode.
Regarding Claim 8, Strachan in view of Sangwan discloses the memtransistor of claim 7. Further, Strachan discloses the memtransistor, wherein the top and bottom dielectric layers comprise a same dielectric material or different dielectric materials (e.g., SiO2 for a bottom dielectric layer and SiO2 or Al2O3 for a top dielectric layer) (Strachan, Fig. 8c, ¶0006, ¶0050, p. 7, Claim 2).
Regarding Claim 9, Strachan in view of Sangwan discloses the memtransistor of claim 8. Further, Strachan discloses the memtransistor, wherein the top dielectric layer (Strachan, Fig. 8c, ¶0006, ¶0050, p. 7, Claim 2) is formed of Al2O3.
Regarding Claim 10, Strachan in view of Sangwan discloses the memtransistor of claim 8. Further, Strachan discloses the memtransistor, wherein the bottom dielectric layer (Strachan, Fig. 8c, ¶0006, ¶0050) is formed of SiO2.
Regarding Claim 11, Strachan in view of Sangwan discloses the memtransistor of claim 1. Further, Strachan discloses the memtransistor, wherein the memtransistor is characterized with a switching ratio (Strachan, Figs. 3a-3b, ¶0025-¶0027) between a high resistance state (HRS) and a low resistance state (LRS), wherein the switching ratio is tunable with respect to bias of the bottom gate electrode and/or the top gate electrode (e.g., control with the bottom gate, and the top gate for improved control) (Strachan, Figs. 3a-3b, 8c, ¶0019).
Regarding Claim 12, Strachan in view of Sangwan discloses the memtransistor of claim 1. Further, Strachan does not specifically disclose that the memtransistor is configured to have bipolar resistive switching characteristics at different biases applied to the bottom gate electrode with the top gate electrode left floating. However, Strachan teaches an embodiment with floating gate electrode (Strachan, Fig. 8b, ¶0019). Further, Sangwan teaches memtransistor showing bipolar resistive switching (Sangwan, Figs. 2b, 3d, p. 500, Col. 2, paragraph 2; p. 503, Col. 1, paragraph 3) including multi-terminal transistor that allows turning through the modulation of the local Schottky barrier at each terminal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memtransistor of Strachan/Sangwan by forming a multi-terminal memtransistor from polycrystalline monolayer molybdenum disulfide as taught by Sangwan to have the memtransistor that is configured to have bipolar resistive switching characteristics at different biases applied to the bottom gate electrode with the top gate electrode left floating in order to provide improved memtransistor that allows turning through the modulation of the local Schottky barrier at each terminal, enables large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration, and to realize nonlinear charge transport with wide tunability of individual states and switching ratios (Sangwan, p. 500, Col.1; p. 503, Col.1, paragraphs 2-3, Col. 2, paragraph 3; p. 504, Col. 1, paragraph 1).
Regarding Claim 13, Strachan in view of Sangwan discloses the memtransistor of claim 1. Further, Strachan does not specifically disclose that the memtransistor is configured to have a pinched hysteresis loop in the clockwise direction at forward biases. However, Sangwan teaches memtransistor having a pinched hysteresis loop in the clockwise direction at forward biases (Sangwan, Fig. 2b, p. 501, Col. 1; p. 503, Col. 1, paragraph 3), and that multi-terminal transistor allows turning through the modulation of the local Schottky barrier at each terminal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memtransistor of Strachan/Sangwan by forming a multi-terminal memtransistor from polycrystalline monolayer molybdenum disulfide as taught by Sangwan to have the memtransistor that is configured to have a pinched hysteresis loop in the clockwise direction at forward biases in order to provide improved memtransistor that allows turning through the modulation of the local Schottky barrier at each terminal, enables large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration, and to realize nonlinear charge transport with wide tunability of individual states and switching ratios (Sangwan, p. 500, Col.1; p. 503, Col.1, paragraphs 2-3, Col. 2, paragraph 3; p. 504, Col. 1, paragraph 1).
Regarding Claim 14, Strachan in view of Sangwan discloses the memtransistor of claim 13. Further, Strachan does not specifically disclose that the memtransistor is configured to have drain current at the forward bias being larger than that at reverse bias. However, Sangwan teaches that the grain boundaries (Sangwan, p. 503, Col. 1, paragraphs 2-3) in polycrystalline MoS2 memtransistors enable large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration; and drain current Id depends on field effect geometry W/L with channel length (L) and channel widths (W); and that multi-terminal transistor allows turning through the modulation of the local Schottky barrier at each terminal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memtransistor of Strachan/Sangwan by optimizing the field effect geometry of polycrystalline memtransistor and turning the multi-terminal transistor at each terminal as taught by Sangwan to have the memtransistor that is configured to have drain current at the forward bias being larger than that at reverse bias in order to provide improved memtransistor that enables large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration, and to realize nonlinear charge transport with wide tunability of individual states and switching ratios (Sangwan, p. 500, Col.1; p. 503, Col.1, paragraphs 2-3, Col. 2, paragraph 3; p. 504, Col. 1, paragraph 1).
Regarding Claim 15, Strachan in view of Sangwan discloses the memtransistor of claim 1. Further, Strachan does not specifically disclose that the memtransistor is configured to have the large memristive loop with minimal bottom gate bias hysteresis. However, Sangwan teaches that the grain boundaries (Sangwan, p. 503, Col. 1, paragraphs 2-3) in polycrystalline MoS2 memtransistors enable large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration; and that multi-terminal transistor allows turning through the modulation of the local Schottky barrier at each terminal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memtransistor of Strachan/Sangwan by optimizing the field effect geometry of polycrystalline memtransistor and turning the multi-terminal transistor at each terminal as taught by Sangwan to have the memtransistor that is configured to have the large memristive loop with minimal bottom gate bias hysteresis in order to provide improved memtransistor that enables large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration, and to realize nonlinear charge transport with wide tunability of individual states and switching ratios (Sangwan, p. 500, Col.1; p. 503, Col.1, paragraphs 2-3, Col. 2, paragraph 3; p. 504, Col. 1, paragraph 1).
Regarding Claim 16, Strachan in view of Sangwan discloses the memtransistor of claim 13. Further, Strachan does not specifically disclose that the memtransistor is configured such that both long-term potentiation (LTP) and long-term depression (LTD) are operably modulated as a function of the gate bias during writing, while the output current during reading is operably controlled as a function of the gate bias during reading without affecting the intrinsic state of the memtransistor. However, Strachan teaches that the low bias (READ) measurements (Strachan, Figs. 3a-3b, ¶0026) do not affect the charge state of the device, and the WRITE operation is only activated upon application of a high bias. Further, Sangwan teaches that the memtransistor (Sangwan, Fig. 4c, p. 503, Col. 2; p. 503) is configured such that both long-term potentiation (LTP) and long-term depression (LTD) are operably modulated as a function of the gate bias.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the memtransistor of Strachan/Sangwan by optimizing the field effect geometry of polycrystalline memtransistor and turning the multi-terminal transistor at each terminal as taught by Sangwan to have the memtransistor that is configured such that both long-term potentiation (LTP) and long-term depression (LTD) are operably modulated as a function of the gate bias during writing, while the output current during reading is operably controlled as a function of the gate bias during reading without affecting the intrinsic state of the memtransistor in order to provide improved memtransistor that enables large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration, and to realize nonlinear charge transport with wide tunability of individual states and switching ratios (Sangwan, p. 500, Col.1; p. 503, Col.1, paragraphs 2-3, Col. 2, paragraph 3; p. 504, Col. 1, paragraph 1).
Regarding Claim 17, Strachan in view of Sangwan discloses the memtransistor of claim 1. Further, Strachan discloses a circuitry (e.g., non-volatile memory comprising one or more elements in parallel that function as atomically-thin memristors) (Strachan, Fig.8c, ¶0005-¶0011, ¶0026, ¶0032), comprising one or more memtransistors according to claim 1.
Regarding Claim 18, Strachan in view of Sangwan discloses the memtransistor of claim 1. Further, Strachan discloses an electronic device (e.g., non-volatile memory comprising one or more elements in parallel that function as atomically-thin memristors) (Strachan, Fig.8c, ¶0005-¶0011, ¶0026, ¶0032), comprising one or more memtransistors according to claim 1.
Claims 26-28, 31-42, 44-46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0155839 to Strachan in view of Sangwan (“Multi-terminal memtransistors from polycrystalline monolayer molybdenum disulfide”, Nature, Res. Lett. (2018), 22 Feb., Vol. 554, pp. 500-518) and Jha et al. (US 2019/0305046, hereinafter Jha).
With respect to Claim 26, Strachan discloses a memtransistor (e.g., ultra-short channel field effect transistor that functions as atomically-thin memristors) (Strachan, Fig. 8c, ¶0004-¶0011, ¶0019-¶0032, ¶0050-¶0051), comprising:
       a bottom gate electrode layer (Strachan, Fig. 8c, ¶0019, ¶0022-¶0023);
       a bottom dielectric layer (e.g., a dielectric layer is between the bottom/top gate layer and the atomically thin layer) (Strachan, Fig. 8c, ¶0006, ¶0022) formed on the bottom gate electrode layer;
       a monolayer film (Strachan, Fig. 8c, ¶0008, ¶0022-¶0023) formed of an atomically thin material (e.g., MoS2) formed on the bottom dielectric layer;
       source-drain electrodes (Strachan, Fig. 8c, ¶0005, ¶0022-¶0023) spatial-apart formed on the monolayer film, such that two source-drain electrodes are coupled with a channel between said two source-drain electrodes;
       a top dielectric layer (e.g., a dielectric layer is between the bottom/top gate layer and the atomically thin layer) (Strachan, Fig. 8c, ¶0006, ¶0022) formed on the monolayer film and extended over the source-drain electrodes; and
       top gate electrode crossing over the source-drain electrode, such that the top gate electrode is capacitively coupled (e.g., a dielectric layer is between the bottom/top gate layer and the atomically thin layer) (Strachan, Fig. 8c, ¶0006, ¶0022) with the channel.
	Further, Strachan does not specifically disclose (1) a polycrystalline monolayer film; (2) M+1 source-drain electrodes spatial-apart formed on the polycrystalline monolayer film along a column direction, wherein the polycrystalline monolayer film is patterned according to the M+1 source-drain electrodes to define M columns and N rows of channels therein, such that each two neighboring source-drain electrodes are coupled with N channels of a respective channel column between said two neighboring source- drain electrodes; a top dielectric layer extended over the M+1 source-drain electrodes; and N top gate electrodes crossing over the M+1 source-drain electrodes along a row direction, such that each top gate electrode is capacitively coupled with M channels of a respective channel row.
Regarding (1), Sangwan teaches forming multi-terminal memtransistors (Sangwan, Fig. 1f, p.500, Col. 1; p.503, Col.1, paragraph 2, Col. 2, paragraph 3; p. 504, Col. 1, paragraph 1) comprising polycrystalline monolayer molybdenum disulfide that allows the straightforward scaling to large-area integrated circuits and post-growth defect engineering; the grain boundaries in polycrystalline MoS2 memtransistors enable large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration; memtransistors combine resistive switching terminal with transistor gating to realize nonlinear charge transport with wide tunability of individual states and switching ratios.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memtransistor of Strachan by forming a multi-terminal memtransistor from polycrystalline monolayer molybdenum disulfide as taught by Sangwan to have a polycrystalline monolayer film in order to provide improved memtransistor that allows the straightforward scaling to large-area integrated circuits and post-growth defect engineering, enables large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration, and to realize nonlinear charge transport with wide tunability of individual states and switching ratios (Sangwan, p. 500, Col.1, p. 503, Col.1, paragraph 2, Col. 2, paragraph 3; p. 504, Col. 1, paragraph 1).
Regarding (2), Jha teaches forming non-volatile memory device (Jha, Figs. 19-20, ¶0003, ¶0005-¶0007, ¶0035-¶0069, ¶0075-¶0080) including multi-terminal memristors (e.g., three-terminal memristors 3T RRAM) that allow for conductance state turning and flexible architecture in neuromorphic and other integrated memory systems, specifically, a crossbar array (412) (Jha, Fig. 20, ¶0078, ¶0080) integrated with 3T RRAM devices formed at cross points between input and output bars of the crossbar array having M columns and N rows, such that each two neighboring terminals are coupled with N elements of a respective column and N top terminals crossing over the M+1 terminals along a row direction; the multi-terminal device provides high endurance and low switching energy and are gated, reconfigurable, tunable devices able to easily achieve multiple resistive states for application such as AI, neuromorphic and other computing technologies.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the memtransistor of Strachan/Sangwan by forming a crossbar array integrated with multi-terminal tunable resistive memory devices as taught by Jha, wherein the multi-terminal tunable resistive memory devices are configured as multi-terminal memtransistors of Strachan/Sangwan to have M+1 source-drain electrodes spatial-apart formed on the polycrystalline monolayer film along a column direction, wherein the polycrystalline monolayer film is patterned according to the M+1 source-drain electrodes to define M columns and N rows of channels therein, such that each two neighboring source-drain electrodes are coupled with N channels of a respective channel column between said two neighboring source- drain electrodes; a top dielectric layer extended over the M+1 source-drain electrodes; and N top gate electrodes crossing over the M+1 source-drain electrodes along a row direction, such that each top gate electrode is capacitively coupled with M channels of a respective channel row in order to provide improved multi-terminal device having high endurance and low switching energy and which are gated, reconfigurable, tunable devices able to easily achieve multiple resistive states for application such as AI, neuromorphic and other computing technologies (Jha, ¶0003, ¶0005, ¶0078, ¶0080).
Regarding Claim 27, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan discloses the crossbar array, wherein the atomically thin material (Strachan, Fig. 8c, ¶0008, ¶0022-¶0023) comprises two- dimensional (2D) semiconductor material (e.g., MoS2).
Regarding Claim 28, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 27. Further, Strachan discloses the crossbar array, wherein the 2D semiconductor material Strachan, Fig. 8c, ¶0008, ¶0022-¶0023) comprises MoS2.
Regarding Claim 31, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan discloses the crossbar array, wherein the top and bottom gate electrodes (e.g., the bottom gate layer including silicon, the additional gate layer including metal) (Strachan, Fig. 8c, ¶0009, ¶0050, p. 7, Claim 8) and the source and drain electrodes (e.g., metallic layer such as Au) comprises different conductive materials (Strachan, Fig. 8c, ¶0005, ¶0010, p. 7, Claim 10).
Regarding Claim 32, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 31. Further, Strachan discloses the crossbar array, wherein each of the top and bottom gate electrodes and the source and drain electrodes is formed of gold (Au) (e.g., the metallic layer for the source/drain electrodes includes Au) (Strachan, Fig. 8c, ¶0005, ¶0010, p. 7, Claim 10), and other conductive materials (e.g., the gate layer including silicon or graphene) (Strachan, Fig. 8c, ¶0009, p. 7, Claim 8).
Regarding Claim 33, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 31. Further, Strachan discloses the crossbar array, wherein the bottom gate electrode (Strachan, Fig. 8c, ¶0009, ¶0050, p. 7, Claim 8) is formed of doped silicon (Si).
Regarding Claim 34, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan discloses the crossbar array, wherein the top and bottom dielectric layers comprise a same dielectric material or different dielectric materials (e.g., SiO2 for a bottom dielectric layer and SiO2 or Al2O3 for a top dielectric layer) (Strachan, Fig. 8c, ¶0006, ¶0050, p. 7, Claim 2).
Regarding Claim 35, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 34. Further, Strachan discloses the crossbar array, wherein the top dielectric layer (Strachan, Fig. 8c, ¶0006, ¶0050, p. 7, Claim 2) is formed of Al2O3.
Regarding Claim 36, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 34. Further, Strachan discloses the crossbar array, wherein the bottom dielectric layer (Strachan, Fig. 8c, ¶0006, ¶0050) is formed of SiO2.
Regarding Claim 37, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan discloses the crossbar array, wherein the memtransistor is characterized with a switching ratio (Strachan, Figs. 3a-3b, ¶0025-¶0027) between a high resistance state (HRS) and a low resistance state (LRS), wherein the switching ratio is tunable with respect to bias of the bottom gate electrode and/or the top gate electrode (e.g., control with the bottom gate, and the top gate for improved control) (Strachan, Figs. 3a-3b, 8c, ¶0019), but does not specifically disclose that each memtransistor is characterized with a switching ratio between a high resistance state (HRS) and a low resistance state (LRS). 
However, Jha teaches a crossbar array (412) (Jha, Fig. 20, ¶0034, ¶0037-¶0038, ¶0078, ¶0080) integrated with 3T RRAM resistive devices formed at cross points between input and output bars of the crossbar array; wherein 3T RRAM resistive devices have bit states defined based on a resistance of a high resistance state (HRS) or a low resistance state (LRS); the multi-terminal device provides high endurance and low switching energy and are gated, reconfigurable, tunable devices able to easily achieve multiple resistive states for application such as AI, neuromorphic and other computing technologies.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the crossbar array of Strachan/Sangwan/Jha by forming a crossbar array integrated with multi-terminal tunable resistive memory devices as taught by Jha, wherein the multi-terminal tunable resistive memory devices are configured as multi-terminal memtransistors of Strachan/Sangwan to have the crossbar array, wherein each memtransistor is characterized with a switching ratio between a high resistance state (HRS) and a low resistance state (LRS) in order to provide improved multi-terminal device having high endurance and low switching energy and which are gated, reconfigurable, tunable devices able to easily achieve multiple resistive states for application such as AI, neuromorphic and other computing technologies (Jha, ¶0003, ¶0005, ¶0034, ¶0037-¶0038, ¶0078, ¶0080).
Regarding Claim 38, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan does not specifically disclose that each memtransistor is configured to have bipolar resistive switching characteristics at different biases applied to the bottom gate electrode with the top gate electrode left floating. However, Strachan teaches an embodiment with floating gate electrode (Strachan, Fig. 8b, ¶0019). Further, Sangwan teaches memtransistor showing bipolar resistive switching (Sangwan, Figs. 2b, 3d, p. 500, Col. 2, paragraph 2; p. 503, Col. 1, paragraph 3) including multi-terminal transistor that allows turning through the modulation of the local Schottky barrier at each terminal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the crossbar array of Strachan/Sangwan/Jha by forming a multi-terminal memtransistor from polycrystalline monolayer molybdenum disulfide as taught by Sangwan to have each memtransistor that is configured to have bipolar resistive switching characteristics at different biases applied to the bottom gate electrode with the top gate electrode left floating in order to provide improved memtransistor that allows turning through the modulation of the local Schottky barrier at each terminal, enables large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration, and to realize nonlinear charge transport with wide tunability of individual states and switching ratios (Sangwan, p. 500, Col.1; p. 503, Col.1, paragraphs 2-3, Col. 2, paragraph 3; p. 504, Col. 1, paragraph 1).
Regarding Claim 39, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan does not specifically disclose that each memtransistor is configured to have a pinched hysteresis loop in the clockwise direction at forward biases. However, Sangwan teaches memtransistor having a pinched hysteresis loop in the clockwise direction at forward biases (Sangwan, Fig. 2b, p. 501, Col. 1; p. 503, Col. 1, paragraph 3), and that multi-terminal transistor allows turning through the modulation of the local Schottky barrier at each terminal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the crossbar array of Strachan/Sangwan/Jha by forming a multi-terminal memtransistor from polycrystalline monolayer molybdenum disulfide as taught by Sangwan to have each memtransistor that is configured to have a pinched hysteresis loop in the clockwise direction at forward biases in order to provide improved memtransistor that allows turning through the modulation of the local Schottky barrier at each terminal, enables large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration, and to realize nonlinear charge transport with wide tunability of individual states and switching ratios (Sangwan, p. 500, Col.1; p. 503, Col.1, paragraphs 2-3, Col. 2, paragraph 3; p. 504, Col. 1, paragraph 1).
Regarding Claim 40, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 39. Further, Strachan does not specifically disclose that each memtransistor is configured to have drain current at the forward bias being larger than that at reverse bias. However, Sangwan teaches that the grain boundaries (Sangwan, p. 503, Col. 1, paragraphs 2-3) in polycrystalline MoS2 memtransistors enable large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration; and drain current Id depends on field effect geometry W/L with channel length (L) and channel widths (W); and that multi-terminal transistor allows turning through the modulation of the local Schottky barrier at each terminal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the crossbar array of Strachan/Sangwan/Jha by optimizing the field effect geometry of polycrystalline memtransistor and turning the multi-terminal transistor at each terminal as taught by Sangwan to have each memtransistor that is configured to have drain current at the forward bias being larger than that at reverse bias in order to provide improved memtransistor that enables large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration, and to realize nonlinear charge transport with wide tunability of individual states and switching ratios (Sangwan, p. 500, Col.1; p. 503, Col.1, paragraphs 2-3, Col. 2, paragraph 3; p. 504, Col. 1, paragraph 1).
Regarding Claim 41, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan does not specifically disclose that each memtransistor is configured to have the large memristive loop with minimal bottom gate bias hysteresis. However, Sangwan teaches that the grain boundaries (Sangwan, p. 503, Col. 1, paragraphs 2-3) in polycrystalline MoS2 memtransistors enable large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration; and that multi-terminal transistor allows turning through the modulation of the local Schottky barrier at each terminal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the crossbar array of Strachan/Sangwan/Jha by optimizing the field effect geometry of polycrystalline memtransistor and turning the multi-terminal transistor at each terminal as taught by Sangwan to have each memtransistor that is configured to have the large memristive loop with minimal bottom gate bias hysteresis in order to provide improved memtransistor that enables large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration, and to realize nonlinear charge transport with wide tunability of individual states and switching ratios (Sangwan, p. 500, Col.1; p. 503, Col.1, paragraphs 2-3, Col. 2, paragraph 3; p. 504, Col. 1, paragraph 1).
Regarding Claim 42, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan does not specifically disclose that each memtransistor is configured such that both long-term potentiation (LTP) and long-term depression (LTD) are operably modulated as a function of the gate bias during writing, while the output current during reading is operably controlled as a function of the gate bias during reading without affecting the intrinsic state of said memtransistor. However, Strachan teaches that the low bias (READ) measurements (Strachan, Figs. 3a-3b, ¶0026) do not affect the charge state of the device, and the WRITE operation is only activated upon application of a high bias. Further, Sangwan teaches that the memtransistor (Sangwan, Fig. 4c, p. 503, Col. 2; p. 503) is configured such that both long-term potentiation (LTP) and long-term depression (LTD) are operably modulated as a function of the gate bias.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the crossbar array of Strachan/Sangwan/Jha by optimizing the field effect geometry of polycrystalline memtransistor and turning the multi-terminal transistor at each terminal as taught by Sangwan to have each memtransistor that is configured such that both long-term potentiation (LTP) and long-term depression (LTD) are operably modulated as a function of the gate bias during writing, while the output current during reading is operably controlled as a function of the gate bias during reading without affecting the intrinsic state of said memtransistor in order to provide improved memtransistor that enables large switching ratios and prevent electrical breakdown by lowering Schottky barriers through dynamic defect migration, and to realize nonlinear charge transport with wide tunability of individual states and switching ratios (Sangwan, p. 500, Col.1; p. 503, Col.1, paragraphs 2-3, Col. 2, paragraph 3; p. 504, Col. 1, paragraph 1).
Regarding Claim 44, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan does not specifically disclose that the crossbar array being configured such that each memtransistor is writable and readable independently, thereby minimizing sneak current in the crossbar array. However, Jha teaches a crossbar array (412) (Jha, Fig. 20, ¶0034, ¶0037-¶0038, ¶0078, ¶0080) integrated with 3T RRAM resistive devices formed at cross points between input and output bars of the crossbar array, wherein each 3T RRAM device utilized a different I/O pattern and material choices (Jha, Fig. 20, ¶0078), and that crossbar array having 3T RRAM devices provides high endurance and low switching energy (Jha, Fig. 20, ¶0070, ¶0069) and have improved sneak current to compare with two terminals (2T RRAM) devices that suffer from issues of high write current and sneak current when integrated in high-density crossbar array.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the crossbar array of Strachan/Sangwan/Jha by forming a crossbar array integrated with multi-terminal tunable resistive memory devices as taught by Jha, wherein each 3T RRAM device utilized a different I/O pattern to have the crossbar array being configured such that each memtransistor is writable and readable independently, thereby minimizing sneak current in the crossbar array in order to provide improved multi-terminal device having high endurance and low switching energy and which are gated, reconfigurable, tunable devices able to easily achieve multiple resistive states for application such as AI, neuromorphic and other computing technologies (Jha, ¶0003, ¶0005, ¶0034, ¶0037-¶0038, ¶0069-¶0070, ¶0078, ¶0080).
Regarding Claim 45, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan discloses a non-volatile memory element comprising the ultra-short channel field effect transistor (Strachan, Fig. 8c, ¶0019, ¶0032) that functions as atomically-thin memristors, wherein the non-volatile memory element is controlled with a bottom gate, but does not specifically disclose that the crossbar array being configured such that application of a predetermined bottom gate voltage suppresses read currents without changing non-volatile memristive resistance states of the memtransistors in the crossbar array, thereby enabling isolation of the non-volatile memristive resistance states and read currents without additional elements at each node for crossbar operation in the crossbar array. However, Jha teaches a crossbar array (412) (Jha, Fig. 20, ¶0034, ¶0037-¶0038, ¶0078, ¶0080) integrated with 3T RRAM resistive devices formed at cross points between input and output bars of the crossbar array, wherein each 3T RRAM device utilized a different I/O pattern and material choices (Jha, Fig. 20, ¶0078), and that crossbar array having 3T RRAM devices provides high endurance and low switching energy (Jha, Fig. 20, ¶0070, ¶0069) and is gated, reconfigurable, tunable device able to easily achieve multiple resistive states.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the crossbar array of Strachan/Sangwan/Jha by forming a crossbar array integrated with multi-terminal tunable resistive memory devices as taught by Jha, wherein each 3T RRAM device utilized a different I/O pattern to have the crossbar array being configured such that application of a predetermined bottom gate voltage suppresses read currents without changing non-volatile memristive resistance states of the memtransistors in the crossbar array, thereby enabling isolation of the non-volatile memristive resistance states and read currents without additional elements at each node for crossbar operation in the crossbar array in order to provide improved multi-terminal device having high endurance and low switching energy and which are gated, reconfigurable, tunable devices able to easily achieve multiple resistive states for application such as AI, neuromorphic and other computing technologies (Jha, ¶0003, ¶0005, ¶0034, ¶0037-¶0038, ¶0069-¶0070, ¶0078, ¶0080).
Regarding Claim 46, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan discloses that each memtransistor has gate tenability (e.g., controlled by bottom gate) (Strachan, Fig. 8c, ¶0019).
Regarding Claim 48, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan discloses a circuitry (e.g., non-volatile memory comprising one or more elements in parallel that function as atomically-thin memristors) (Strachan, Fig.8c, ¶0005-¶0011, ¶0026, ¶0032), comprising one or more memtransistors according to claim 26, but does not specifically disclose one or more crossbar arrays. However, Jha teaches a crossbar array (412) (Jha, Fig. 20, ¶0034, ¶0037-¶0038, ¶0078, ¶0080) integrated with 3T RRAM resistive devices formed at cross points between input and output bars of the crossbar array, wherein 3T RRAM resistive devices have bit states defined based on a resistance of a high resistance state (HRS) or a low resistance state (LRS); the multi-terminal device provides high endurance and low switching energy and are gated, reconfigurable, tunable devices able to easily achieve multiple resistive states for application such as AI, neuromorphic and other computing technologies.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the crossbar array of Strachan/Sangwan/Jha by forming a crossbar array integrated with multi-terminal tunable resistive memory devices as taught by Jha, wherein the multi-terminal tunable resistive memory devices are configured as multi-terminal memtransistors of Strachan/Sangwan to have one or more crossbar arrays in order to provide improved multi-terminal device having high endurance and low switching energy and which are gated, reconfigurable, tunable devices able to easily achieve multiple resistive states for application such as AI, neuromorphic and other computing technologies (Jha, ¶0003, ¶0005, ¶0034, ¶0037-¶0038, ¶0078, ¶0080).
Regarding Claim 49, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan discloses an electronic device (e.g., non-volatile memory comprising one or more elements in parallel that function as atomically-thin memristors) (Strachan, Fig.8c, ¶0005-¶0011, ¶0026, ¶0032), comprising one or more memtransistors according to claim 26, but does not specifically disclose one or more crossbar arrays. However, Jha teaches a crossbar array (412) (Jha, Fig. 20, ¶0034, ¶0037-¶0038, ¶0078, ¶0080) integrated with 3T RRAM resistive devices formed at cross points between input and output bars of the crossbar array; wherein 3T RRAM resistive devices have bit states defined based on a resistance of a high resistance state (HRS) or a low resistance state (LRS); the multi-terminal device provides high endurance and low switching energy and are gated, reconfigurable, tunable devices able to easily achieve multiple resistive states for application such as AI, neuromorphic and other computing technologies.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the crossbar array of Strachan/Sangwan/Jha by forming a crossbar array integrated with multi-terminal tunable resistive memory devices as taught by Jha, wherein the multi-terminal tunable resistive memory devices are configured as multi-terminal memtransistors of Strachan/Sangwan to have one or more crossbar arrays in order to provide improved multi-terminal device having high endurance and low switching energy and which are gated, reconfigurable, tunable devices able to easily achieve multiple resistive states for application such as AI, neuromorphic and other computing technologies (Jha, ¶0003, ¶0005, ¶0034, ¶0037-¶0038, ¶0078, ¶0080).
Claims 29, 30, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0155839 to Strachan in view of Sangwan (“Multi-terminal memtransistors from polycrystalline monolayer molybdenum disulfide”, Nature, Res. Lett. (2018), 22 Feb., Vol. 554, pp. 500-518) and Jha (US 2019/0305046) as applied to claim 26, and further in view of Bayat et al. (US 2019/0213234, hereinafter Bayat).
Regarding Claim 29, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan discloses that the non-volatile memory element (Strachan, Fig. 8c, ¶0019, ¶0026) is controlled with a bottom gate capacitively coupled with the channel, and that a single gate is configured to control many devices, but does not specifically disclose that the bottom gate electrode layer comprises a globe bottom gate electrode capacitively coupled with the M columns and the N rows of channels.
However, Bayat teaches forming an array of non-volatile memory transistors (Bayat, Fig. 2a, ¶0003, ¶0034-¶0038, ¶0044-¶0051) that performs fast and efficient signal processing and is configured to be used in neuromorphic computing, wherein the transistors located in the same row share the same word line (Bayat, Fig. 2a, ¶0045) connected to the control gates of the transistors in that rows.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the crossbar array of Strachan/Sangwan/Jha by forming an array of non-volatile memory transistors including a common electrode connected to the control gates of the transistors as taught by Bayat, wherein the non-volatile memory transistors are configured as multi-terminal memtransistors of Strachan/Sangwan and have a common bottom gate electrode to have the bottom gate electrode layer that comprises a globe bottom gate electrode capacitively coupled with the M columns and the N rows of channels in order to provide improved array of non-volatile memory transistors that performs fast and efficient signal processing and is configured to be used in neuromorphic computing (Bayat, ¶0003, ¶0034-¶0038, ¶0045).
Regarding Claim 30, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan discloses that the non-volatile memory element (Strachan, Fig. 8c, ¶0019, ¶0026) is controlled with a bottom gate capacitively coupled with the channel, and that a single gate is configured to control many devices, but does not specifically disclose that the bottom gate electrode layer comprises N bottom gate electrodes crossing over the M+1 source-drain electrodes along the row direction, such that each bottom gate electrode is capacitively coupled with M channels of a respective channel row.
However, Bayat teaches forming an array of non-volatile memory transistors (Bayat, Fig. 2a, ¶0003, ¶0034-¶0038, ¶0044-¶0051) that performs fast and efficient signal processing and is configured to be used in neuromorphic computing, wherein the transistors located in the same row (e.g., m) share the same word line (Bayat, Fig. 2a, ¶0045) connected to the control gates of the transistors in that rows; and that the transistors located in the same column (e.g., n) are serially connected to each other such that the source of one transistor is connected to the drain of the next transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the crossbar array of Strachan/Sangwan/Jha by forming an array of non-volatile memory transistors including a common electrode connected to the control gates of the transistors as taught by Bayat, wherein the non-volatile memory transistors are configured as multi-terminal memtransistors of Strachan/Sangwan to have the bottom gate electrode layer that comprises N bottom gate electrodes crossing over the M+1 source-drain electrodes along the row direction, such that each bottom gate electrode is capacitively coupled with M channels of a respective channel row in order to provide improved array of non-volatile memory transistors that performs fast and efficient signal processing and is configured to be used in neuromorphic computing (Bayat, ¶0003, ¶0034-¶0038, ¶0045).
Regarding Claim 43, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 26. Further, Strachan discloses that the non-volatile memory element (Strachan, Fig. 8c, ¶0019, ¶0026) is controlled with a bottom gate capacitively coupled with the channel, and that a single gate is configured to control many devices, but does not specifically disclose that the source and drain electrodes (S,/D,+i) are shared by the neighboring memtransistors in columns i and i+1 (except i = 1, M).
However, Bayat teaches forming an array of non-volatile memory transistors (Bayat, Fig. 2a, ¶0003, ¶0034-¶0038, ¶0044-¶0051) that performs fast and efficient signal processing and is configured to be used in neuromorphic computing, wherein the transistors located in the same row (e.g., m) share the same word line (Bayat, Fig. 2a, ¶0045) connected to the control gates of the transistors in that rows; and that the transistors located in the same column (e.g., n) are serially connected to each other such that the source of one transistor is connected to the drain of the next transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the crossbar array of Strachan/Sangwan/Jha by forming an array of non-volatile memory transistors including a common electrode connected to the control gates of the transistors as taught by Bayat, wherein the non-volatile memory transistors are configured as multi-terminal memtransistors of Strachan/Sangwan to have the source and drain electrodes (S,/D,+i) are shared by the neighboring memtransistors in columns i and i+1 (except i = 1, M) in order to provide improved array of non-volatile memory transistors that performs fast and efficient signal processing and is configured to be used in neuromorphic computing (Bayat, ¶0003, ¶0034-¶0038, ¶0045).
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0155839 to Strachan in view of Sangwan (“Multi-terminal memtransistors from polycrystalline monolayer molybdenum disulfide”, Nature, Res. Lett. (2018), 22 Feb., Vol. 554, pp. 500-518) and Jha (US 2019/0305046) as applied to claim 46, and further in view of Kim et al. (US Patent No. 10,396,126, hereinafter Kim).
Regarding Claim 47, Strachan in view of Sangwan and Jha discloses the crossbar array of claim 46. Further, Strachan does not specifically disclose the crossbar array, wherein a linear and symmetric learning behavior that produces efficient training of an artificial neural network (ANN) is achievable by the gate tunability.
However, Kim teaches forming a resistive memory device with electrical gate control including a three-terminal resistive memory device (Kim, Fig. 15, Col. 1, lines 8-10; Col. 3, lines 34-63; Col. 4, lines 4-28; Col. 14, lines 29-46), and arranged as a crossbar array to implement neural network, wherein adding the gate electrode as a third terminal of the memory device, facilitates improvements to device parameters such as, e.g., variations in switching characteristics, asymmetry in up and down conductance changes, tunable range of the conductance values such that conductance changes are better controlled to exhibit more linear and symmetric behavior; accordingly, more efficient acceleration of stochastic training of neural network is provided. Thus, resistive switching of the switching medium is made more analog and symmetric.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the crossbar array of Strachan/Sangwan/Jha by forming an array of tunable non-volatile memory devices including a gate electrode to control asymmetry in switching characteristics as taught by Kim to have the crossbar array, wherein a linear and symmetric learning behavior that produces efficient training of an artificial neural network (ANN) is achievable by the gate tunability in order to provide improved array of non-volatile memory elements that perform more efficient acceleration of stochastic training of neural network (Kim, Col. 1, lines 8-10; Col. 3, lines 34-63).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891